                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  ST. JOSEPH DIVISION

MARILYN HURT,                                                    )
                                                                 )
                  Plaintiff,                                     )
                                                                 )
         v.                                                      )         Case No. 20-cv-06106-SRB
                                                                 )
MFA INCORPORATED,                                                )
                                                                 )
                  Defendant.                                     )

                                                       ORDER

         Before the Court is Defendant MFA Incorporated’s Motion for Summary Judgment.

(Doc. #50.) For the reasons set forth below, the motion is GRANTED IN PART and DENIED

IN PART.

         I. FACTUAL BACKGROUND

         For the purpose of resolving the pending motion, and unless otherwise indicated, the

following facts are uncontroverted or deemed uncontroverted by the Court.1 Additional facts

relevant to the parties’ arguments are set forth in Section III.

         Plaintiff Marilyn Hurt (“Plaintiff”) is a female and was born in 1954. Defendant MFA

Incorporated (“Defendant”) is a regional farm supply and marketing cooperative that serves

farmers in Missouri and adjacent states. Beginning on November 4, 1996, Defendant employed

Plaintiff as a bookkeeper at Defendant’s facility in Bethany, Missouri. On November 12, 2007,

Plaintiff transferred to and worked as a bookkeeper at Defendant’s facility in Albany, Missouri.




1
  The purpose of this Order is to identify the genuine issues of material fact found by the Court and to explain why
those facts preclude judgment as a matter of law. The parties’ briefs, including statements of fact (but not including
exhibits), span nearly 300 pages. The Court need not discuss all of the facts or all of the factual disputes because it is
the jury’s role to resolve disputed facts. As required by applicable law, disputed facts are viewed in the light most
favorable to Plaintiff, the non-moving party. This discussion should not be construed as findings of fact.



           Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 1 of 20
At both locations, Plaintiff’s job duties as a bookkeeper included paying bills, taking care of

grain, handling customer accounts, producing month end reports, and taking care of payroll.

       At Albany, David Cooper (“Mr. Cooper”) was Plaintiff’s supervisor from approximately

November 2007 through March 2018. Mr. Cooper never discussed performance issues with

Plaintiff and generally gave her positive annual performance reviews. When Mr. Cooper was her

supervisor, Plaintiff usually worked from 8:00 a.m. to 5:00 p.m. and some Saturdays when she

needed to work. Like other employees, Plaintiff would accrue overtime hours if she did not take

a one-hour lunch break during the work week. Plaintiff and Mr. Cooper had an understanding

that Plaintiff could decide whether she needed to work overtime, and Mr. Cooper allowed

Plaintiff to make that decision. Mr. Cooper did, however, tell Plaintiff and her coworkers to

watch their overtime if business was slow.

       In June 2018, Joshua Miller (“Miller”) became Plaintiff’s new supervisor at the Albany

facility. At that time, Miller was 35 or 36 years old. Miller had responsibility for managing

eight employees. In August 2018, Plaintiff purchased a hearing aid because she could not hear

Miller. Plaintiff does not recall telling Miller about the hearing aid, but did tell Miller that she

could not hear him. On one occasion, Miller was having a conversation with a customer at the

counter. Miller and the customer then began talking to Plaintiff, but Plaintiff did not know they

were talking to her. Plaintiff testified that when she looked up, Miller had a smile on his face as

though it was funny that Plaintiff could not hear them. Plaintiff testified that on other occasions,

Miller would holler at her from his office, even though he knew she did not understand what he

was asking her. Plaintiff would have to stop working and go to Miller’s office to find out what

he wanted.




                                                  2

         Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 2 of 20
           Miller held employee meetings and discussed overtime, lunch breaks, hours, and

reducing overtime. At one meeting, Miller told employees they should try to limit overtime by

taking lunch as opposed to working through lunch and calling it overtime. However, between

June 2018 and October 2018, Miller did not directly discuss with Plaintiff her use of overtime

hours.

           Plaintiff believed her job duties did not change when Miller became her supervisor. On

October 26 or 27, 2018, Miller told Plaintiff he wanted to change some things at the Albany

location. These changes included Plaintiff answering telephone calls and helping customers

more promptly. Plaintiff did not believe her job duties included those tasks, but offered to help

with them. (Doc. #60-2, p. 33.)2 Plaintiff told Miller “I can try to start to help answer the phone,

help try to cover the counter more[.]” (Doc. #60, p. 91.) Plaintiff and Miller also discussed her

work schedule, and agreed on 9:00 a.m. to 6:00 p.m. According to Plaintiff, she also discussed

working additional hours on Saturday to “get the drawer closed.” (Doc. #57, p. 67.)

           On Saturday, October 27, 2018, Miller gave Plaintiff a Performance Improvement Plan

(“PIP”). The PIP indicated that Plaintiff did not meet minimum expectations. (Doc. #52-1, p.

225.) The PIP stated Plaintiff needed to improve on assisting customers at the counter,

answering the phone, and minimizing overtime. The “expected results” included assisting

customers at the counter, answering the phone, and to “[s]tart at 9:00 AM and without any

mistakes at the drawer, be done by 6:00 pm during the week.” (Doc. #52-1, p. 225.) Until the

day before or the day of issuing the PIP, Miller never had any one-on-one conversations with

Plaintiff about any of the items in the PIP. The PIP gave Plaintiff thirty days to make the

improvements or face termination.



2
    All page numbers refer to the pagination automatically generated by CM/ECF.

                                                         3

            Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 3 of 20
       Miller also gave Plaintiff her Annual Performance Appraisal on October 27, 2018. Other

than some information that had already been filled in from a prior year, Miller completed the

appraisal without input from any other person. Miller gave Plaintiff an aggregate rating of 3.2.

Miller believed a 3.2 rating meant the employee’s job performance is not perfect, but reflected

standard performance and that the employee was doing her job. The appraisal included

necessary improvements, which were “answer phone timely,” and “assist customers timely.”

(Doc. #52-1, p. 237.) The stated goal was “keep overtime to a minimum.” (Doc. #52-1, p. 237.)

       Plaintiff objected to the PIP and appraisal after having an opportunity to fully review

them. Plaintiff contacted Miller and Amanda Cooper (“Ms. Cooper”) in Human Resources and

explained that the items in the PIP were never previously told to her, explained to her, nor

required of her as of October 2018. Ultimately, Miller and Cooper determined that the PIP and

appraisal were not the fairest thing to do and should be voided. The PIP and the original

appraisal were therefore voided.

       On November 2, 2018, Miller issued Plaintiff a second Annual Performance Appraisal.

The second appraisal also gave Plaintiff an aggregate score of 3.2. The second appraisal

contained “necessary improvements,” including answering the telephone promptly and timely

assisting customers. (Doc. #52-1, p. 245.) The second appraisal also set a goal of “keep

overtime to a minimum.” (Doc. #52-1, p. 245.) Plaintiff received a raise after issuance of the

second appraisal. Because the PIP had been rescinded, Plaintiff was not on a performance

improvement plan.

       Following the second appraisal, Miller believed Plaintiff “improved tremendously on the

phone and counter.” (Doc. #60, p. 109.) Plaintiff did not hear any complaints from Miller about




                                                 4

         Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 4 of 20
her job performance in these areas after November 1, 2018. However, Plaintiff believed that

performing these tasks interrupted her normal bookkeeping work and led to overtime hours.

        During all relevant time periods, every employee at the Albany location accumulated

overtime. Miller had the responsibility of approving or not approving overtime for employees.

Although Plaintiff’s second appraisal told Plaintiff to minimize overtime, Miller did not directly

discuss with Plaintiff the ways in which she could accomplish that goal. Miller expected that

Plaintiff would work some overtime and never prohibited her from doing so on any particular

occasion. Miller also testified that bookkeepers at all locations occasionally have to work

overtime, including when the office is closed. During Miller’s time at Albany, no employee has

ever had overtime work discounted or not paid for lack of authorization. Other employees at

Albany had substantially more overtime work than Plaintiff.

        On May 25, 2019, the Albany facility was closed because it was the Saturday before

Memorial Day.3 Plaintiff went to the facility that day to complete month-end bookwork and

worked approximately two hours of overtime. Plaintiff had not been instructed that she should

not work that day. Miller saw Plaintiff’s vehicle at the office and stopped by. Miller did not ask

Plaintiff why she was working, did not tell Plaintiff she should not be working, or raise any other

concerns. Miller did, however, contact two other bookkeepers and asked if they knew of a

reason why Plaintiff would be working overtime. The bookkeepers did not identify any such

reason. Miller also contacted Ms. Cooper. Miller and Ms. Cooper decided to give Plaintiff a

written reprimand for unauthorized overtime work.

        On Tuesday, May 28, 2019, Miller called Plaintiff into his office. Miller asked Plaintiff

why she could not get her work done and why she had accrued overtime. In response to Miller’s


3
 The parties inconsistently state the date as Saturday, May 25 and Saturday, May 26. (Compare Doc. #60, ¶ 107 with
¶ 161.) It appears the correct date is Saturday, May 25.

                                                        5

          Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 5 of 20
questions, Plaintiff said she could not get her work done “when I’m waiting the counter and

answering the phone.” (Doc. #60-1, p. 123.) Plaintiff testified she did not argue with Miller or

refuse to do any work.

       According to Miller, Plaintiff was argumentative and said “if you don’t want me to get

overtime and still do a month end cutoff, then I’m not answering the phone or waiting the

customer.” (Doc. #52, p. 15.) Miller told Plaintiff he was not going to argue with her and

terminated her employment. Later that day, Miller told Plaintiff he had previously said “no more

overtime,” and that the rescinded-PIP “didn’t go away.” (Doc. #52, p. 15.)

       Miller drafted a Personnel Action Form after terminating Plaintiff. The form states

“involuntary termination” as a result of “insubordination.” (Doc. #57-35, p. 1.) The “details of

insubordination” state that Plaintiff was “[r]epeatedly asked to reduce overtime hours and work

towards becoming more efficient with her time. She has repeatedly refused to reduce the number

of overtime hours worked.” (Doc. #57-35, p. 1.) The form does not state Plaintiff argued with

Miller, that Plaintiff refused to perform any tasks, or that Plaintiff worked unauthorized overtime

on May 25, 2019.

       After Plaintiff’s termination, Defendant posted a job listing for the bookkeeper position at

Albany. The job listing requires the applicant to be “available to work on Saturdays and

Sundays” and “overtime (as needed).” (Doc. #57, p. 87.) Miller and another employee made the

decision to hire Whitney Russell (“Ms. Russell”), a 24 year-old female, for the position. Ms.

Russell previously worked as a bookkeeper at Defendant’s facility in Maysville, and had been

trained by Plaintiff. From June 2018 through May 2019, Russell had more overtime than

Plaintiff and averaged more overtime per pay period than Plaintiff. After becoming Albany’s




                                                 6

         Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 6 of 20
bookkeeper, Russell has continually submitted overtime hours. Miller has never counseled

Russell about her use of overtime.

       On July 22, 2020, Plaintiff filed this lawsuit against Defendant. The Complaint asserts

the following claims: Count I—Sex Discrimination in violation of the Missouri Human Rights

Act (“MHRA”); Count II—Age Discrimination in violation of the MHRA; Count III—

Disability/Perceived Disability Discrimination in violation of the MHRA; Count IV—Sex

Discrimination under Title VII; and Count V—Age Discrimination in violation of the Age

Discrimination in Employment Act (“ADEA”).

       Defendant now moves for summary judgment on each claim under Federal Rule of Civil

Procedure 56. Defendant argues that Plaintiff has not presented sufficient evidence to support a

prima facie case of discrimination. Defendant argues that even if Plaintiff had made a prima

facie case, the record shows legitimate, non-discriminatory reasons for Plaintiff’s termination,

and that Plaintiff cannot show those reasons were pretextual. Plaintiff contends there are

disputed issues of material fact and that summary judgment is not warranted on any claim. The

parties’ arguments are addressed below.

       II. LEGAL STANDARD

       Under Rule 56, summary judgment is warranted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The moving party has the burden of identifying “the basis for its

motion, and must identify those portions of the record which it believes demonstrate the absence

of a genuine issue of material fact.” Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th

Cir. 2011) (en banc) (cleaned up). If the moving party makes this showing, “the nonmovant

must respond by submitting evidentiary materials that set out specific facts showing that there is



                                                 7

         Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 7 of 20
a genuine issue for trial.” Id. (quotation marks omitted). If there is a genuine dispute as to

certain facts, those facts “must be viewed in the light most favorable to the nonmoving party.”

Id. “Credibility determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of a judge.” Id. (quotation marks omitted).

           III. DISCUSSION

           A. Count I—Sex Discrimination Under the MHRA.

           Count I asserts a claim for sex discrimination under the MHRA. Absent direct evidence

of discrimination, an MHRA discrimination claim is analyzed through the burden-shifting

analysis set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).4 See Mo. Rev.

Stat. § 213.101.3. Under McDonnell Douglas, a plaintiff must first show a prima facie case of

discrimination. McDonnell Douglas, 411 U.S. at 802. If the plaintiff makes this showing, the

burden shifts to the employer to articulate “a legitimate, nondiscriminatory reason for its

actions.” Johnson v. Securitas Sec. Servs. USA, Inc., 769 F.3d 605, 611 (8th Cir. 2014). If the

employer meets its burden, “the burden shifts back to the employee, who must then prove the

employer’s asserted reason was merely pretext for discrimination.” Id.

                     1. Plaintiff Has Made a Prima Facie Case of Sex Discrimination.

           “[T]o establish a prima facie case of sex discrimination” under the MHRA, “the

employee must demonstrate: (1) the employee was a member of a protected class; (2) the

employee was qualified to perform the job; (3) the employee suffered an adverse employment

action; and (4) the employee was treated differently from other similarly situated employees of

the opposite sex.” Lampley v. Missouri Comm’n on Hum. Rights, 570 S.W.3d 16, 24 (Mo. banc

2019). A plaintiff may alternatively meet the fourth element by showing “some other evidence



4
    The parties appear to agree, and the Court finds, that there is no direct evidence of discrimination.

                                                              8

             Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 8 of 20
that would give rise to an inference of unlawful discrimination.” Id.5 A plaintiff must also

present evidence which shows her protected status was “the motivating factor” in the employer’s

decision. Mo. Rev. Stat. § 213.010(19). “The motivating factor” means that “the employee’s

protected classification actually played a role in the adverse action or decision and had a

determinative influence on the adverse decision or action.” Id.

                          a. Member of a Protected Class

        First, Plaintiff is female and thus a member of a protected class. Hoaglin v. Hy-Vee Inc.,

No. 18-03262-CV-RK, 2019 WL 2028559, at *2 (W.D. Mo. May 8, 2019) (“Plaintiff is a

member of a protected class because she is female.”) (applying Missouri law). Defendant does

not dispute this point.

                          b. Qualified to Perform the Job

        Second, the record supports a finding that Plaintiff was qualified to perform her job as a

bookkeeper. Plaintiff performed that job for approximately 23 years prior to her termination, and

received satisfactory performance reviews throughout her employment. McGinnis v. Union

Pacific R.R., 496 F.3d 868, 874 n.2 (8th Cir. 2011) (recognizing that “under the qualification

prong, a plaintiff must show only that he possesses the basic skills necessary for performance of

the job”). These facts show that Plaintiff was qualified to perform her job as bookkeeper.6




5
  To resolve claims under the MHRA, the Court “primarily appl[ies] Missouri law but may also apply federal
employment discrimination law to the extent federal law is applicable and authoritative under the MHRA.” Heuton
v. Ford Motor Co., 930 F.3d 1015, 1019 (8th Cir. 2019) (citations and quotation marks omitted).
6
  Defendant’s stated reasons for terminating Plaintiff are relevant to whether Defendant had a legitimate reason for
the termination, not whether Plaintiff can make a prima facie case. See Lake v. Yellow Transp., Inc., 596 F.3d 871,
874 (8th Cir. 2010) (“Lake establishes his prima facie case if, setting aside Yellow’s reason for firing him, he was
otherwise meeting expectations or otherwise qualified.”) (emphasis in original). Even if Defendant’s stated reasons
were relevant, there are disputed facts regarding whether those reasons were legitimate and/or pretextual.

                                                         9

          Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 9 of 20
                         c. Adverse Employment Action

          Third, there is no dispute that Plaintiff’s termination constitutes an adverse employment

action.

                         d. Different Treatment for Similarly Situated Employees of Opposite
                         Sex or Other Evidence from Which Discrimination May be Inferred

          Fourth, Plaintiff must present evidence (a) that she was treated differently than similarly

situated male employees and/or (b) other evidence from which sex discrimination may be

inferred. To determine “whether coworkers were ‘similarly situated,’ courts analyze factors

including whether the same supervisor imposed the discipline, whether the coworkers were

subject to the same standards, whether they engaged in conduct of similar seriousness, and

similar factors.” Cox v. Kansas City Chiefs Football Club, Inc., 473 S.W.3d 107, 119 (Mo. banc

2015). “Employees are similarly situated if they are accused of similar conduct and are

disciplined in different ways.” Jain v. CVS Pharm., Inc., 779 F.3d 753, 759 (8th Cir. 2015)

(applying Missouri law).

          Here, Defendant argues that “Plaintiff has not identified the name of a single male

employee that engaged in the same conduct as Plaintiff” (e.g., improper use of overtime and

arguing with their supervisor) “and who received treatment more favorable than her own.” (Doc.

#51, p. 9; Doc. #60, p. 138.) Plaintiff argues she has presented evidence of similarly situated

male employees that used overtime but were not punished, and that there are factual disputes

regarding whether she argued with Miller at the time of her termination.

          Upon review, the Court finds there are disputed material facts regarding the similarly

situated inquiry. At the Albany office, Miller managed eight employees. Miller had

responsibility for authorizing employee overtime work. Plaintiff has identified specific male

employees, including John Bush, David Hansel, Troy James, Terry Morgan, Roger Pigg, and

                                                   10

          Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 10 of 20
Jerald Williams, who incurred overtime. Unlike Plaintiff, these male employees were not

punished or otherwise sanctioned for their use of overtime.7

         Plaintiff also testified that Miller would have one-on-one conversations with male

employees at the Albany location, but did not have such conversations with her. According to

Plaintiff, Miller would also holler at her from his office when he wanted something. This

required Plaintiff to stop working and go to Miller’s office to find out what he wanted. In

contrast, Plaintiff testified that Miller just called male employee John Bush on the phone

whenever he needed something. Under these circumstances, Plaintiff has presented facts which

show she was treated differently than similarly situated male employees.

         Defendant argues the male employees are not similarly situated because there is no

evidence that they “argued with their supervisor regarding their performance of their duties after

unapproved and unjustified overtime use.” (Doc. #51, p. 10.) However, Defendant’s contention

that Plaintiff argued with Miller is based on the testimony and recollection of Miller. Plaintiff

testified she did not argue with Miller or raise her voice during the termination meeting. Plaintiff

also testified she never refused to answer the phone or wait on customers absent overtime pay.

Miller and Plaintiff’s conflicting testimony creates a genuine issue of material fact regarding

whether Plaintiff was insubordinate at the time of her termination. There are also factual

disputes regarding whether Plaintiff incurred unnecessary overtime hours.


7
  Defendant’s opening brief contends that Plaintiff was terminated, in part, due to “unjustified overtime without
authorization.” (Doc. #51, pp. 11-12.) Defendant’s reply brief contends that “whether Plaintiff ever worked
‘unauthorized’ overtime . . . is immaterial for purposes of summary judgment.” (Doc. #60, p. 138.) Notwithstanding
Defendant’s shifting positions, the Court finds that Plaintiff’s use of overtime is a material disputed fact. Although
Defendant contends that Plaintiff repeatedly incurred unauthorized overtime hours, Defendant failed to (1) identify a
single date that Plaintiff worked unnecessary overtime, and (2) present evidence which explains why overtime was
unnecessary on that date. Instead, the record shows that Defendant consistently paid Plaintiff for her overtime work.
Further, other than Miller’s summary conclusion, the record does not show that Plaintiff improperly worked overtime
on Saturday, May 25. Although Miller asked other bookkeepers about whether Plaintiff needed to work overtime on
that day, there is no indication that those bookkeepers knew Plaintiff’s workload at that time, the Albany facility’s
workload at that time, or any other salient facts.

                                                         11

          Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 11 of 20
         For these reasons, the Court finds that Plaintiff has presented evidence showing she was

treated differently than similarly situated male employees.

                           e. Sex as the Motivating Factor

         Finally, Defendant argues Plaintiff lacks evidence showing that sex was the motivating

factor in her termination. Defendant contends that Plaintiff cannot make this showing because

she was replaced by another woman, Ms. Russell. Defendant also argues that Miller had one-on-

one conversations with Ms. Russell when she visited the Albany office, which undercuts

Plaintiff’s contention that Miller only had such conversations with male employees.8

         Upon review, the Court disagrees and finds that Plaintiff has presented evidence

sufficient to show that sex was the motiving factor in her discipline and/or termination. As

explained by Plaintiff, this evidence includes the following:

            • Ms. Hurt was the only female employee at the Albany location for the
            majority of the time between June 2018 and May 2019, and, while Miller
            would consistently have one-on-one conversations with the male employees
            at the Albany location, he would not have those conversations with Ms. Hurt.

            • Miller would make phone calls to other male employees at the Albany
            location, he would holler to her from his office and have her come to his
            office, instead of talking to her through the phone system.

            • Several male employees at the Albany location, who were supervised by
            Miller, had overtime in amounts more than Ms. Hurt, but there is no record
            of any of those male employees receiving a PIP.

            • No male employee received a PIP from June 2018 to May 28, 2019 from
            Miller regarding their working overtime. But Ms. Hurt received one.

            • In September 2019, a male employee named David Hansel, who was
            supervised by Mr. Miller, was terminated by Miller on the basis his position
            was being eliminated, and Mr. Hansel received a severance package. But
            when the position of a female employee, who was also supervised by Mr.

8
  Miller’s one-on-one meetings with Ms. Russell occurred when Ms. Russell still worked at the Maysville facility.
Plaintiff testified that Miller would call the Maysville location and ask Ms. Russell to bring him the Maysville credit
card, even though the Albany facility did not need it. The jury may resolve any inferences that may be drawn from
these facts.

                                                         12

          Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 12 of 20
            Miller, Connie Worden was eliminated and Ms. Worden’s employment was
            terminated in July 2019, no severance package was given to Ms. Worden.

(Doc. #57, p. 101) (internal citations to the record omitted).

       For all these reasons, Plaintiff has carried her burden of showing a prima facie case of

discrimination, and that her sex was the motivating factor behind her termination.

                2. Defendant Has Articulated a Legitimate, Non-Discriminatory Reason for
                Plaintiff’s Termination.

       Because Plaintiff carried her initial burden, the second step under McDonnell Douglas

shifts the burden to Defendant to articulate a legitimate, non-discriminatory reason for the

termination. “The burden to articulate a nondiscriminatory justification is not onerous, and the

explanation need not be demonstrated by a preponderance of the evidence.” Floyd v. Missouri

Dep’t of Social Servs., 188 F.3d 932, 936 (8th Cir. 1999).

       The Court finds that Defendant carried its burden. Defendant has presented evidence that

Miller counseled all employees about their use of overtime, that Plaintiff’s performance review

instructed her to minimize the use of overtime, and that Miller believed Plaintiff incurred

unnecessary overtime on May 25, 2019. According to Miller, Plaintiff then argued with him

about overtime and job tasks which resulted in her termination. The evidence presented by

Defendant is sufficient to show that Plaintiff was terminated for legitimate, non-discriminatory

reasons.

                3. Plaintiff has Presented Evidence that Defendant’s Reasons Were
                Pretextual.

       To avoid summary judgment, the final step under McDonnell Douglas requires Plaintiff

to show that Defendant’s “asserted reason[s] w[ere] merely pretext for discrimination.” Johnson,

769 F.3d at 611. Pretext may be shown if there is evidence showing “that the employer’s

explanation is unworthy of credence because it has no basis in fact” or “by persuading the court

                                                 13

           Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 13 of 20
that a prohibited reason more likely motivated the employer.” Torgerson, 643 F.3d at 1047

(cleaned up). “Either route amounts to showing that a prohibited reason, rather than the

employer’s stated reason, actually motivated the employer’s action.” Id.

       Upon review, the Court finds that Plaintiff has presented evidence showing that

Defendant’s stated reasons were pretextual. With respect to Plaintiff’s overtime work, and as

discussed above, Miller testified that a bookkeeper may need to work overtime. Although Miller

told Plaintiff to minimize overtime, the record does not show that he ever explained to Plaintiff

the specific ways she could do so. Prior to Plaintiff’s termination, Miller did not tell her that any

of her overtime was unauthorized. Miller never instructed Plaintiff not to work on the Saturday

at issue, and never told Plaintiff not to work at the Albany facility if it was closed. Other than

the Saturday at issue, Defendant has not shown specific instances in which Plaintiff allegedly

worked overtime when she was not supposed to, or that any overtime hours incurred by Plaintiff

were excessive or otherwise unnecessary. Moreover, prior to Miller becoming her supervisor,

Plaintiff appears to have worked overtime without any issues or problems. Plaintiff has also

presented evidence that male employees worked overtime and were not disciplined. Taken

together, the evidence presented by Plaintiff is sufficient to show that one of Defendant’s stated

reasons for termination—overtime—is pretextual.

       Defendant’s other stated reason is that Plaintiff argued with Miller during the May 28,

2019, meeting and refused to do certain job duties. However, Plaintiff and Miller have provided

conflicting testimony regarding that meeting. Plaintiff’s testimony—that she was not

argumentative and did not refuse to do any job duties—supports a finding of pretext.

Additionally, the “Personnel Action Form” completed by Miller does not mention anything

about Plaintiff arguing with him or refusing to do job duties. Although this omission does not



                                                 14

        Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 14 of 20
itself establish pretext, it does support such a finding. Taken together, the evidence presented by

Plaintiff is sufficient to show that a prohibited reason, rather than Defendant’s stated reasons,

resulted in the termination.

       For all these reasons, the Court finds disputed issues of material fact on Plaintiff’s claim

for sex discrimination under the MHRA. Therefore, Defendant’s motion for summary judgment

on this claim is denied.

       B. Count II—Age Discrimination Under the MHRA.

       Count II asserts an age discrimination claim under the MHRA. Absent direct evidence of

discrimination, “claims of age . . . discrimination under the MHRA . . . are analyzed under the

burden-shifting analysis set forth in McDonnell Douglas[.]” Schierhoff v. GlaxoSmithKline

Consumer Healthcare, L.P., 444 F.3d 961, 964 (8th Cir. 2006). The plaintiff must first present a

prima facie case of age discrimination by showing: “(1) Plaintiff was a member of a protected

class when her employment ended; (2) Plaintiff was qualified for the position she held with

Defendant; (3) Plaintiff’s employment was terminated; and (4) the circumstances surrounding

her termination provide an inference of unlawful discrimination.” Book v. Am. Family Mut. Ins.

Co., No. 5:19-06076-CV-RK, 2019 WL 3363532, at *1 (citing Riley v. Lance, Inc., 518 F.3d

996, 1000 (8th Cir. 2008)). If the plaintiff makes this showing, the burden shifts to the employer

to articulate “a legitimate, nondiscriminatory reason for its actions.” Johnson, 769 F.3d at 611.

If the employer meets its burden, “the burden shifts back to the employee, who must then prove

the employer’s asserted reason was merely pretext for discrimination.” Id.

               1. Plaintiff Has Made a Prima Facie Case of Sex Discrimination.

       For reasons similar to those discussed above, the first three elements of Plaintiff’s prima

facie case require little discussion. First, at the time of her termination, Plaintiff was 65 years old



                                                  15

        Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 15 of 20
and therefore a member of a protected class. Stanley v. JerDen Foods, Inc., 263 S.W.3d 800,

803 (Mo. App. W.D. 2008) (recognizing that the “MHRA protects persons aged 40 to 70 from

age discrimination”). Second, at the time of her termination, Plaintiff was qualified to perform

the bookkeeper position. Third, Plaintiff’s termination was an adverse employment action.

         The parties primarily dispute the fourth element, which requires Plaintiff to present

evidence that would permit an inference of age discrimination. An inference of age

discrimination may be established when a plaintiff shows she “was replaced by a person

significantly younger.” Rinehart v. City of Independence, 35 F.3d 1263, 1269 (8th Cir. 1994).

Here, Plaintiff was replaced by Ms. Russell who was 24 years old and significantly younger than

Plaintiff. These facts are sufficient to create an inference of age discrimination. Id.

         Defendant argues that even though Ms. Russell was younger than Plaintiff, Ms. Russell

was already employed by Defendant, had relevant work experience, and that Ms. Russell did not

engage in the same “insubordinate and unacceptable conduct as Plaintiff[.]” (Doc. #51, p. 11.)

However, as discussed above, Plaintiff’s younger replacement is sufficient to create an inference

of age discrimination. Riley v. Lance, Inc., 518 F.3d 996, 1000 (8th Cir. 2008) (“Lance does not

dispute Riley’s contention that he was replaced with a substantially younger person. That fact

alone gives rise to the necessary inference of age discrimination.”) Further, Plaintiff’s alleged

insubordinate conduct is more relevant to whether Defendant has articulated a legitimate reason

for the termination. For these reasons, Plaintiff has carried her prima facie burden.9




9
  Defendant also argues Plaintiff has not shown her age was the motivating factor in any adverse employment action.
Defendant contends that “the sole reason for her termination” was “insubordinate conduct, continued use of unjustified
overtime without authorization and arguing about her job duties with Miller.” (Doc. #51, pp. 11-12.) This argument
is rejected because there are disputed issues of material fact regarding the reasons for Plaintiff’s termination.

                                                         16

          Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 16 of 20
               2. Defendant Has Articulated a Legitimate, Non-Discriminatory Reason for
               Plaintiff’s Termination.

       Defendant has presented evidence showing that it terminated Plaintiff’s employment for

improper overtime work and for arguing with Miller on the day of her termination. That

evidence is sufficient to show a legitimate, non-discriminatory reason for Plaintiff’s termination.

               3. Plaintiff has Presented Evidence that Defendant’s Reasons Were
               Pretextual.

       Upon review, the Court finds Plaintiff has carried her burden of showing that Defendant’s

stated reasons were pretextual. As explained above, disputed facts exist regarding whether

Plaintiff engaged in improper overtime work and whether she argued with Miller. Plaintiff has

also presented evidence that after her termination, Ms. Russell worked overtime hours at the

Albany facility. Unlike Plaintiff, Miller has never counseled or otherwise disciplined Ms.

Russell about her overtime. Defendant fails to explain why Ms. Russell’s overtime work was

acceptable but Plaintiff’s overtime work was unnecessary or excessive. In sum, Plaintiff has

presented evidence that Defendant’s stated reasons were pretextual.

       For all these reasons, the Court finds disputed issues of material fact on Plaintiff’s claim

for age discrimination under the MHRA. Therefore, Defendant’s motion for summary judgment

on this claim is denied.

       C. Count III—Disability Discrimination Under the MHRA.

       In Count III, Plaintiff asserts a claim for disability discrimination under the MHRA. To

make a prima facie case of disability discrimination under the MHRA, a plaintiff must present

evidence of the following elements: (1) she has a “disability” as defined by the MHRA; (2) her

employer took an adverse employment action against her; and (3) evidence from which to infer




                                                17

        Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 17 of 20
that her protected status was the motivating factor in the employer’s adverse action. Mo. Rev.

Stat. § 213.055.1; Mo. Rev. Stat. § 213.010; Schierhoff, 444 F.3d at 965 (applying Missouri law).

       Upon review, the Court finds Plaintiff has not shown she has a disability under the

MHRA. A “disability” means “a physical or mental impairment which substantially limits one

or more of a person’s major life activities, being regarded as having such an impairment, or a

record of having such an impairment, which with or without reasonable accommodation does not

interfere with performing the job . . . .” Mo. Rev. Stat. § 213.010(5).

       In this case, Plaintiff’s alleged disability is the inability to hear well out of her left ear

which required her to use a hearing aid. However, Plaintiff admits she does not wear her hearing

aid every day. Plaintiff sometimes choses not to wear it. The Court agrees with Defendant that

“Plaintiff has produced no evidence to show that she has a condition that substantially limits a

major life activity or is regarded as disabled.” (Doc. #51, p. 13.)

       There is also insufficient evidence to infer that the alleged hearing disability was the

motivating factor in Plaintiff’s termination. Plaintiff testified that during at least one

conversation with a customer, Miller smiled at Plaintiff as if it was funny Plaintiff could not hear

the conversation. Plaintiff also testified that Miller hollered at her from his office, even though

he knew Plaintiff could not understand what he was asking. According to Plaintiff, Miller would

also holler at her when she had a phone call instead of using the phone system like he did for

other employees.

       This limited evidence suggests that Miller’s conduct was inappropriate or insensitive.

But the alleged conduct does not “create a reasonable inference of discrimination, as the

[conduct] do[es] not suggest discriminatory animus without resorting to speculation.” Takele v.

Mayo Clinic, 576 F.3d 834, 839 (8th Cir. 2009). Plaintiff has not presented evidence sufficient



                                                  18

        Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 18 of 20
to show that her hearing problems were “related in any way to the adverse employment action.”

Lowery v. Hazelwood Sch. Dist., 244 F.3d 654, 659 (8th Cir. 2001).10

           For these reasons, Defendant is entitled to summary judgment on Plaintiff’s claim for

disability discrimination under the MHRA. Count III is dismissed with prejudice.

           D. Count IV—Sex Discrimination Under Title VII.

           In Count IV, Plaintiff asserts a claim for sex discrimination under Title VII. See 42

U.S.C. § 2000e, et seq. Absent direct evidence of discrimination, a Title VII claim for sex

discrimination is analyzed under the McDonnell Douglas burden-shifting framework. Gibson v.

Concrete Equip. Co., Inc., 960 F.3d 1057, 1062 (8th Cir. 2020). The legal standards applicable to

Plaintiff’s Title VII claim are similar to those for sex discrimination under the MHRA. The

parties also raise similar factual arguments for both the Title VII and MHRA sex discrimination

claims.

           Based on the overlapping facts and law, and for substantially the same reasons as

discussed above, the Court finds that Defendant is not entitled to summary judgment on

Plaintiff’s sex discrimination claim under Title VII. Defendant’s motion for summary judgment

on the Title VII claim is therefore denied.

           E. Count V—Age Discrimination in Employment Act.

           Absent direct evidence of discrimination, a claim for age discrimination under the ADEA

is analyzed under the McDonnell Douglas burden-shifting framework. Starkey v. Amber Enters.,

Inc., 987 F.3d 758, 763 (8th Cir. 2021). The legal standards applicable to Plaintiff’s ADEA

claim are similar to those for age discrimination under the MHRA. The parties also raise similar

factual arguments for both the ADEA and MHRA age discrimination claims.


10
     The Court need not address Defendant’s remaining arguments in support of summary judgment on this claim.


                                                        19

            Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 19 of 20
       Based on the overlapping facts and law, and for substantially the same reasons as

discussed above, the Court finds that Defendant is not entitled to summary judgment on

Plaintiff’s claim for age discrimination under the ADEA. Defendant’s motion for summary

judgment on the ADEA claim is therefore denied.

       IV. CONCLUSION

       Accordingly, it is hereby ORDERED that Defendant MFA Incorporated’s Motion for

Summary Judgment (Doc. #50) is GRANTED IN PART and DENIED IN PART. The motion is

GRANTED insofar as Plaintiff’s claim for disability discrimination under the MHRA (Count III)

is DISMISSED WITH PREJUDICE. The motion is DENIED in all other respects.

       IT IS SO ORDERED.


                                                   /s/ Stephen R. Bough
                                                   STEPHEN R. BOUGH
                                                   UNITED STATES DISTRICT JUDGE
Dated: September 10, 2021




                                              20

        Case 5:20-cv-06106-SRB Document 61 Filed 09/10/21 Page 20 of 20
